Citation Nr: 0418926	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.

4.  Propriety of the April 28, 1970 RO dental decision.

5.  Entitlement to service connection for dental trauma for 
dental treatment purposes.

6.  Entitlement to an initial compensable evaluation for 
right index finger fracture residuals.




REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran serve don active duty from September 1967 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2000 and March 2003 rating decisions of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  

In August 2000 the RO, in pertinent part, denied entitlement 
to service connection for chronic essential hypertension and 
headaches, and dental injury from service trauma for dental 
treatment purposes.

In March 2003 the RO granted entitlement to service 
connection for right index finger fracture residuals with 
assignment of a noncompensable evaluation effective September 
12, 2001, affirmed the denial of entitlement to service 
connection for headaches, denied entitlement to service 
connection for arthritis of the lumbar spine, and affirmed 
the propriety of the RO April 28, 1970 dental decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In April 2002 the RO issued a VCAA notice letter to the 
veteran addressing all issues on appeal with the exception of 
the confirmation of the April 1970 dental decision.

The veteran has claimed that he suffers from hypertension, 
headaches and arthritis of the lumbar spine, all of which had 
their onset in service.  Therefore, he believes that service 
connection is justified.

The veteran's service medical records show an elevated blood 
pressure reading at the time of his separation from service.  
A VA examination conducted in July 1970 included a normal 
blood pressure reading.  The available VA outpatient 
treatment records reflect a diagnosis of hypertension in 
January 2000.  The veteran has stated that he cannot obtain 
any treatment records developed during the intervening years 
because his treating physicians are deceased.  While he was 
afforded a VA examination in August 2000, the examiner had 
noted that the claims folder had not been available for 
review.  


The fact that the August 2000 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Moreover, the examiner did not provide an opinion as to 
whether or not the veteran's diagnosed hypertension had any 
etiological relationship to his period of service and the 
elevated blood pressure reading noted at the time of his 
discharge from service.  The Board finds that such an opinion 
must be obtained prior to a final determination of his claim.

In August 2000 the RO, in pertinent part, not only denied 
entitlement to service connection for hypertension, but also 
denied entitlement to dental treatment for dental injury from 
service trauma.  In September 2001 the veteran filed a notice 
of disagreement with the above denials.  The September 2002 
statement of the case by the RO did not address the denial of 
dental treatment for dental injury from service trauma.

In March 2003, the RO granted service connection for right 
index finger fracture residuals, assigning this disorder a 
noncompensable evaluation.  This decision also affirmed the 
denial of entitlement to service connection for headaches, 
and arthritis of the lumbar spine, and affirmed the propriety 
of the April 28, 1970 RO dental decision.  In January 2004, 
the veteran submitted a notice of disagreement with this 
decision.  The RO has not provided the veteran a statement of 
the case on these issues.  

When there has been an initial adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995; 
Manlincon v. West, 12 Vet. App. 238 (1998).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Under the circumstances, this case is REMANDED to the VBA AMC 
for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hypertension since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Leavenworth, 
Kansas VA Medical Center referable to 
treatment between April 2000 and the 
present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special cardiology examination of the 
veteran by a cardiologist including on a 
fee basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of hypertension.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that 
hypertension (if diagnosed) is related to 
service on any basis, or if preexisting 
service, was aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should issue a statement 
of the case addressing the issue of 
entitlement to service connection for 
headaches, arthritis of the lumbar spine, 
propriety of the April 28, 1970 RO dental 
decision, dental treatment for dental 
injury from service trauma, and an 
initial compensable evaluation for right 
finger fracture residuals.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hypertension.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for 
hypertension, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


